DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 and 8-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0217719 to Parrish et al. (hereinafter Parrish).

Regarding independent claim 1, Parrish teaches a camera module, comprising: 
a substrate (a substrate 105, see Fig. 1b); 
a sensing chip electrically connected with the substrate (focal plane array 101, see Fig. 1B), wherein the sensing chip comprises a sensing region (has pixel array for sensing, see par. [0050]); 

a piezoelectric plate arranged between the substrate and the lens module, wherein when an electric power is provided to the piezoelectric plate, the piezoelectric plate is subjected to a deformation, so that the lens group focuses on the sensing region (piezoelectric ring structure which holds the lens and is deformable to provide fine focus, see par. [0062]).

Regarding claim 3, Parrish teaches the camera module according to claim 1, wherein the lens module is a fixed-focus lens module (contemplates fixed-focus applications, see par. [0046]).

Regarding claim 4, Parrish teaches the camera module according to claim 1, wherein the camera module further comprises a driving chip, which is electrically connected between the substrate and the piezoelectric plate, wherein when the driving chip provides the electric power to the piezoelectric plate, the piezoelectric plate is subjected to the deformation (system control drives the piezoelectric ring, see par. [0072]).

Regarding claim 5, Parrish teaches the camera module according to claim 1, wherein a top surface of the piezoelectric plate is connected with the lens module, and a bottom surface of the piezoelectric plate is connected with the substrate (bonding the lens to the piezoelectric ring, and the ring is electrically connected to the substrate, see par. [0011]).
	
Regarding claim 6, Parrish teaches the camera module according to claim 5, wherein the top surface of the piezoelectric plate is connected with the lens module through a glue (bonding the lens to the piezoelectric ring with a glue, see par. [0011]).

Regarding claim 8, Parrish teaches the camera module according to claim 1, wherein the piezoelectric plate has a hollow structure, and the sensing chip is enclosed by the hollow structure (ring structure, see par. [0062]).

Regarding claim 9, Parrish teaches the camera module according to claim 1, wherein the lens module comprises a lens holder and a lens group, wherein the lens group is supported on the lens holder, and the lens group comprises at least one optical lens (lens 130 is held in lens housing 120 but may include other optical elements, see par. [0050]).
	
Regarding claim 10, Parrish teaches the camera module according to claim 1, wherein the substrate is a flexible printed circuit board, a rigid-flex board, a copper clad laminate or a ceramic substrate (can be flexible or rigid, see par. [0053]).

Regarding claim 11, Parrish teaches the camera module according to claim 1, wherein the camera module further comprises a memory, and a value of the electric power provided to the piezoelectric plate is stored in the memory (includes memory for storing calibration data, see par. [0055]).

Regarding claim 12, Parrish teaches the camera module according to claim 1, wherein the camera module is included in a portable electronic device and a vehicular electronic device (can be 

Regarding independent claim 13, Parrish teaches a calibration method for a camera module, the camera module comprising a substrate (a substrate 105, see Fig. 1b), a sensing chip (focal plane array 101, see Fig. 1B), a lens module (lens 130, see Figs. 1A-1B) and a piezoelectric plate (piezoelectric ring structure which holds the lens and is deformable to provide fine focus, see par. [0062]), the sensing chip being electrically connected with the substrate (see Fig. 1B), the sensing chip being covered by the lens module and arranged between the substrate and the lens module (see Figs. 1A-aB), the piezoelectric plate being arranged between the substrate and the lens module (piezoelectric ring structure which holds the lens and is deformable to provide fine focus, see par. [0062]), the calibration method comprising steps of:
if a spacing distance between the lens group and the sensing chip does not match a focal length of the lens group, acquiring a value of an electric power for driving the deformation of the piezoelectric plate to have the spacing distance between the lens group and the sensing chip match the focal length of the lens group (fixing the separation between the lens and the imaging array during manufacture, see par. [0041, 0047-0048, 0062]); 
storing the value of the electric power (includes memory for storing calibration data, see par. [0055]); and 
providing the value of the electric power to the piezoelectric plate when the camera module is enabled to perform an image capturing operation (see par. [0048]).
	
Regarding claim 14, Parrish teaches the calibration method according to claim 13, wherein the value of the electric power is stored in a memory of the camera module (includes memory for storing calibration data, see par. [0055]).
	
Regarding claim 15, Parrish teaches the calibration method according to claim 13, wherein the lens module comprises a lens holder and a lens group, wherein the lens group is supported on the lens holder, and the lens group comprises at least one optical lens (lens 130 is held in lens housing 120 but may include other optical elements, see par. [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish in view of US 2020/0393637 to Ryoo et al. (hereinafter Ryoo).
	
Regarding claim 2, Parrish teaches the camera module according to claim 1.
But fails to clearly specify “wherein the piezoelectric plate is a piezoelectric ceramic plate or a macro fiber composite (MFC) structure”.
However, Ryoo teaches an optical system comprising a piezoelectric driving assembly wherein the piezoelectric plate is a piezoelectric ceramic plate (see pars. [0002, 0150]).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the above camera, as taught by Parrish, by incorporating the piezoelectric ceramic plate, as taught by Ryoo.  
One of ordinary skill in the art would have been motivated to do this modification in order to achieve miniaturization for smartphone use as suggested by Ryoo (see pars. [0003-0004, 0373).
	
Regarding claim 7, Parrish teaches the camera module according to claim 5.
But fails to clearly specify “wherein the bottom surface of the piezoelectric plate is connected with the substrate through a surface mount technology, or the bottom surface of the piezoelectric plate is connected with the substrate through an adhesive”.
However, Ryoo teaches an optical system comprising a piezoelectric driving assembly that is bonded to the substrate via bonding element 2-400 (see Fig. 14).
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to piezoelectric driving assemblies for optical system.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the above camera, as taught by Parrish, by incorporating the piezoelectric mounting, as taught by Ryoo.  
One of ordinary skill in the art would have been motivated to do this modification in order to achieve miniaturization for smartphone use as suggested by Ryoo (see pars. [0003-0004, 0373).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698                                                                                                                                                                                         

/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698